UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4438



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT LOUIS MILES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-96-20)


Submitted:   October 22, 2004          Decided:     November 22, 2004


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robert    Louis     Miles    appeals      the    district       court’s

imposition of a twenty-four month term of imprisonment upon the

revocation of his supervised release.

             In 1996, Miles pleaded guilty to theft of an interstate

shipment of freight from a motor truck.                  See 18 U.S.C. § 659

(1994).      The    district    court    sentenced     Miles   to     six    months’

imprisonment, to be followed by a three-year term of supervised

release.

             In    1997,    Miles’   probation      officer   filed    a    petition

seeking Miles’ arrest and revocation of his supervised release

based   on   several       violations    of   the   conditions   of    supervised

release.     At the time the petition was filed, however, Miles had

absconded from supervision and his whereabouts were unknown.

             In October 2003, Miles was arrested by New Jersey police

officers for possession of cocaine.             Miles’ probation officer then

filed an amendment to the petition, noting Miles’ new violations

based upon the New Jersey arrest.             At the revocation hearing, the

district court found Miles had committed the violations and revoked

Miles’ supervised release.

             Because Miles’ underlying offense is a Class C felony,

the maximum term of imprisonment imposed upon the revocation of

supervised release may not exceed two years.                     See 18 U.S.C.

§ 3583(e)(3) (2000).         Because Miles’ sentence does not exceed the


                                        - 2 -
statutory maximum term set forth in § 3583(e), we review the

sentence only to determine whether it is “plainly unreasonable.”

18 U.S.C. §§ 3742(a)(4), 3742(e)(4) (2000).     Given the facts of

this case, we cannot say that a twenty-four month sentence is

plainly unreasonable.   Accordingly, we affirm the district court’s

imposition of a twenty-four month sentence.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -